Citation Nr: 1735224	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain.   

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain.   

5.  Entitlement to a compensable evaluation for right upper extremity thoracic outlet syndrome.

6.  Entitlement to an increased disability rating for cervical strain, currently evaluated as 10 percent disabling prior to July 29, 2014, and as 20 percent disabling thereafter.  

7.  Entitlement to an increased disability rating for lumbar strain, currently evaluated as 10 percent disabling prior to July 29, 2014, and as 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A subsequent October 2014 rating decision awarded the Veteran staged ratings for his cervical and lumbar disabilities.  However, as the assigned ratings are less than the maximum benefits available, and the Veteran has not indicated satisfaction with the ratings as assigned, the appeals remain pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, the Veteran's initial appeal included the issues of entitlement to service connection for a right knee disability; a left arm disability; a left shoulder disability; and hypertension.  These claims were subsequently granted in October 2014 and May 2016 rating decisions.  As these decisions constitute complete grants of the Veteran's service connection claims, these matters are no longer before the Board.

The issues of entitlement to increased disability ratings for cervical strain and lumbar strain and right upper extremity thoracic outlet syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2016 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the hyperlipidemia, left wrist, left ankle, and left knee claims currently pending before the Board; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for a left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of the issue of entitlement to an increased initial disability rating for left ankle strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of the issue of entitlement to an increased initial disability rating for left knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b) (3) (2016).

In June 2016, the Veteran submitted a written statement indicating his desire to withdraw all issues on appeal with the exception of his lumbar strain claim.  In a February 2017 written statement, the Veteran further requested that his cervical strain claim remain on appeal.  Thus, the Board finds that the Veteran's remaining withdrawal requests, with regard to his hyperlipidemia, left wrist, left ankle, and left knee claims, remain intact.

Further, said withdrawals were requested prior to the promulgation of a Board decision on these matters.  Accordingly, there are no allegations of error of fact or law with respect to these claims remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of these claims.


ORDER

The appeal seeking entitlement to service connection for hyperlipidemia rating is dismissed.   

The appeal seeking entitlement to service connection for a left wrist disability is dismissed.   

The appeal seeking entitlement to an increased initial disability rating for left ankle strain is dismissed.   

The appeal seeking entitlement to an increased initial disability rating for left knee strain is dismissed.   


REMAND

The Veteran is additionally seeking entitlement to increased disability ratings for his cervical and lumbar strains and right upper extremity thoracic outlet syndrome.

For the clarification of the Veteran, the Board acknowledges that his substantive appeal and subsequent statements have been phrased as requests for "earlier effective dates."  See, e.g., Appeal to Board of Veterans' Appeals dated June 2016 and February 2017.  However, the Veteran ultimately requests that the higher of his staged rating assignments extend to the date that service connection for his disabilities was granted.  Thus, the Veteran's claims are more properly construed as claims for entitlement to increased ratings, as reflected on the title page.

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

To that end, the Veteran's neck and back disabilities were most recently assessed during July 2014 VA examinations.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the July 2014 examinations do not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are required with regard to the Veteran's claims.  
On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for new VA cervical and lumbar spine examinations to assess the current severity of his service-connected disabilities.  The claims folder must be provided to the examiner in conjunction with the examination, and the examiner must indicate on the examination report that such review was undertaken.  All pertinent symptomatology and findings must be reported in detail in accordance with Diagnostic Code 5237 and 8512. 

All ranges of motion involving the Veteran's VA cervical and lumbar spine disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's cervical and lumbar spine and right upper extremity thoracic outlet syndrome
disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


